Exhibit 10.2

 

FOCUS ENHANCEMENTS, INC.

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is dated as of
February 7, 2008 (the “ Effective Date “) and is made by and among Focus
Enhancements, Inc. (the “ Company “), the Senior Secured Note Purchasers
identified in Exhibit A hereto (“Purchasers”), under that certain Amended and
Restated Senior Secured Note Purchase Agreement of even date herewith, and
THOMAS O. BOUCHER, JR., in his capacity as agent for such Purchasers (“
Purchasers’ Agent “).

 

RECITALS

 

A.                                   The Company and certain of the  Purchasers
(the “Original Purchasers”) previously entered into a Security Agreement dated
as of January 24, 2006 relating to loans made by such Original Purchasers to the
Company in the initial amount of $10,000,000 (the “Original Security Agreement”)
which initial amount has subsequently increased. The Company, a
Majority-In-Interest of such Original Purchasers, and the Purchasers’ Agent
desire to amend and restate the Original Security Agreement and to add the New
Purchasers as identified below as beneficiaries and holders of the same security
interests granted to the Original Purchasers under the Original Security
Agreement. This Agreement is intended to and does completely amend and restate,
without novation, the Original Security Agreement.

 

B.                                     In addition to the Original Purchasers,
certain other persons have purchased Notes under that Amended and Restated
Senior Secured Note Purchase Agreement (the “New Purchasers”) and wish to become
a party to this Agreement on terms pari passu with the Original Purchasers. The
Original Purchasers and the New Purchasers shall be referred to herein
collectively as the “Purchasers,” each a “Purchaser.”

 

C.                                     The Purchasers have agreed to lend the
Company up to $20,800,000 pursuant to certain Amended and Restated Senior
Secured Notes Due January 1, 2011 issued by the Company (the “Notes”), pursuant
to the terms of the Amended and Restated Senior Secured Note Purchase Agreement
dated the same date as this Agreement (the “Purchase Agreement”).

 

D.                                    To induce the Purchasers to lend to the
Company under the Notes, the Company has agreed to pledge and grant a security
interest in the Collateral as security for the Secured Obligations (each as
defined below).

 

NOW, THEREFORE, the parties (which include a Majority-in-Interest of the holders
of the Original Notes under the Original Security Agreement) amend and restate
the Original Security Agreement and  agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      DEFINITIONS.

 

All capitalized terms defined in the Purchase Agreement have the same meanings
when used in this Agreement. In addition, the following capitalized terms used
in this Agreement shall have the following meanings under this Agreement:

 

1.1                                  “ Collateral “ means the property described
in Exhibit B hereto.

 

1.2                                  “ Company Intellectual Property Rights “
means all of the Company’s:  (i) United States and foreign letters patent,
utility models, and applications therefor, and other indicia of invention
ownership, including any such rights granted upon any reissue, division,
continuation or continuation-in-part applications; (ii) all copyright rights and
all other literary property, software (in both object and source code), and
author rights, whether or not copyrightable, all copyrights and copyrighted
interests, and all mask works and registered mask works, including any
registrations and renewals of any of the foregoing, which are owned by or
licensed to the Company; (iii) trade secrets and know how with respect to all of
the foregoing; (iv) trademarks and service marks; and (v) any and other
intellectual property rights of any nature owned or licensed by the Company
which are necessary to enable the Company to manufacture any of its products and
other products which incorporate, contain, or embody any and all of the
foregoing, including, without limitation, the registered intellectual property
rights as listed on Exhibit C attached hereto.

 

1.3                                  “ Intellectual Property Security Agreement
“ means the instruments for perfecting security interests in Company
Intellectual Property Rights referred to in Section 2.3.

 

1.4                                  “ Secured Obligations “ means the Company’s
obligations and liabilities to the Purchasers under and pursuant to the Notes
(including, without limitation, the Company’s obligation to timely pay the
principal amount of, and interest on, the Notes) and any fees or other amounts
payable by either the Company under any Loan Document.

 

1.5                                  “ Uniform Commercial Code “ means the
Uniform Commercial Code as in effect in the state of California from time to
time or, by reason of mandatory application, any other applicable jurisdiction.

 

2.                                      GRANT OF SECURITY INTEREST; COLLATERAL .

 

2.1                                  Grant. All security interests granted under
the Original Security Agreement are hereby confirmed and ratified in all
respects and shall continue to secure all obligations under this Agreement.
Subject to the terms and conditions of the Loan Documents and as collateral
security for the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) and performance of the Secured Obligations, the
Company hereby pledges and grants to Purchasers and Purchasers’ Agent, for the
exclusive benefit of Purchasers, a continuing security interest in all of the
Company’s right, title and interest in and to the Collateral, whether now owned
or hereafter acquired by the Company and whether now existing or hereafter
coming into existence, which shall remain in effect until indefeasible payment
and performance in full of all of the Secured Obligations.

 

2

--------------------------------------------------------------------------------


 

2.2                                  The Company Remains Liable . The Company
shall remain liable to perform its duties and obligations under the contracts
and agreements included in the Collateral in accordance with their respective
terms to the same extent as if this Agreement had not been executed and
delivered. The exercise by Purchasers’ Agent or any Purchaser of any right,
remedy, power or privilege in respect of this Agreement shall not release the
Company from any of its duties and obligations under such contracts and
agreements. Neither Purchasers’ Agent nor any Purchaser shall have any duty,
obligation or liability under such contracts and agreements or in respect to any
government approval included in the Collateral by reason of this Agreement or
any other Loan Document, nor shall Purchasers’ Agent or any Purchaser be
obligated to perform any of the duties or obligations of the Company under any
such contract or agreement or any such government approval or to take any action
to collect or enforce any claim (for payment) under any such contract or
agreement or government approval.

 

2.3                                  Perfection; Financing Statement . Within
ten (10) days of the execution and delivery of this Agreement, the Company shall
(a) file or amend such existing financing statements and other documents on file
in such offices (including without limitation the filing of notices with the
United States Copyright Office and Patent and Trademark Office and any office in
any other country for the perfection of security interests in the Company
Intellectual Property Rights), including one or more Intellectual Property
Security Agreements, as shall be necessary or as Purchasers’ Agent may request
to perfect and establish the priority (subject only to Permitted Liens) of the
Liens granted by this Agreement, and (b) take all such other actions as shall be
necessary or as Purchasers’ Agent may request to perfect and establish the
priority (subject only to such Permitted Liens) of the Liens granted by this
Agreement. If any recording or filing thereof (or the filing of any statements
of continuation or assignment of any financing statement) is required to protect
and preserve such lien or security interest, the Company shall at its cost
execute the same at the time and in the manner requested by the Purchasers. To
the fullest extent permitted by applicable law, the Company authorizes
Purchasers’ Agent to file any such financing statements without the signature of
the Company.

 

2.4                                  Use of Collateral . So long as an Event of
Default does not exist, the Company shall have the right (a) to use and possess
the Collateral, (b) to exercise its rights, title and interest in all contracts,
agreements, licenses and government approvals related thereto, and (c) to manage
its property and sell its inventory in the ordinary course of business.

 

2.5                                  Intercreditor Arrangements . The parties
agree that the rights of Purchasers’ Agent and the Purchasers in the Collateral
are subject to subordination to the Bank Security Interest for the Bank Loan as
set forth in the Purchase Agreement and the Amended and Restated Intercreditor
Agreement. The Purchasers and Purchasers’ Agent acknowledge and agree that the
rights and remedies of the Purchasers with respect to the Collateral are further
subject to allocation and sharing arrangements with respect to the Berg Security
Interest that are set forth in the New Intercreditor Agreement.

 

3.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS .

 

3.1                                  Other Financing Statements . The Company
represents and warrants to the Purchasers and Purchasers’ Agent that, other than
financing statements, security

 

3

--------------------------------------------------------------------------------


 

agreements, chattel mortgages, assignments, copyright security agreements or
collateral assignments, patent or trademark security agreements or collateral
assignments, fixture filings and other agreements or instruments executed,
delivered, filed or recorded for the purpose of granting or perfecting any Lien
in connection with any Permitted Lien and financing statements in favor of
Purchasers’ Agent and the Purchasers, no effective financing statement or
similar document naming the Company as debtor, assignor, grantor, mortgagor,
pledgor or the like and covering all or any part of the Collateral is on file in
any filing or recording office in any jurisdiction.

 

3.2                                  Separate Obligations and Liens . The
Company acknowledges and agrees that, subject to Section 5: (a) the Secured
Obligations represent separate and distinct indebtedness, obligations and
liabilities of the Company to each of the Purchasers, which the Company is
separately obligated to each Purchaser to pay and perform, in each case
regardless of whether or not any indebtedness, obligation or liability to any
other Purchaser or any other person or entity, or any agreement, instrument or
guaranty that evidences any such other indebtedness, liability or obligation, or
any provision thereof, shall for any reason be or become void, voidable,
unenforceable or discharged, whether by payment, performance, avoidance or
otherwise; and (b) the Lien that secures each Purchaser’s respective Secured
Obligations (i) is separate and distinct from any and all other Liens on the
Collateral, (ii) is enforceable without regard to whether or not any other Lien
shall be or become void, voidable or unenforceable or the indebtedness,
obligations or liabilities secured by any such other Lien shall be discharged,
whether by payment, performance, avoidance or otherwise, and (iii) shall not
merge with or be impaired by any other Lien.

 

3.3                                  Other Liens . Without the prior written
consent of Purchasers’ Agent, the Company shall not dispose of any Collateral,
create, incur, assume or suffer to exist any Liens, except Permitted Liens, upon
any Collateral, or file or suffer to be on file or authorize to be filed, in any
jurisdiction, any financing statement or like instrument with respect to all or
any part of the Collateral in which Purchasers Agent is not named as the sole
lender for the benefit of the Purchasers; provided that no such consent will be
required with respect to any disposition of Collateral pursuant to a Fundamental
Change, or in the ordinary course of the Company’s business;.

 

3.4                                  Applicable laws . The Company shall not use
the Collateral in violation of any applicable statute, ordinance, law or
regulation or in violation of any insurance policy maintained by the Company
with respect to the Collateral.

 

3.5                                  Records; Insurance . The Company will at
all times keep in a manner reasonably satisfactory to Purchasers’ Agent accurate
and complete records of the Collateral and will keep such Collateral insured to
the extent similarly situated companies insure their assets. Purchasers’ Agent
shall be entitled, at reasonable times and intervals after reasonable notice to
the Company, to enter any of the Company’s premises for purposes of inspecting
the Collateral and the Company’s books and records relating thereto.

 

3.6                                  Notices, Reports and Information . The
Company will (i) notify Purchasers’ Agent of any material claim made or asserted
against the Collateral by any person or

 

4

--------------------------------------------------------------------------------


 

entity and of any material change in the composition of the Collateral or other
event which could materially adversely affect the value of the Collateral or any
Purchaser’s Lien thereon; (ii) furnish to Purchasers’ Agent such statements and
schedules further identifying and describing the Collateral and such other
reports and other information in connection with the Collateral as Purchasers’
Agent may reasonably request, all in reasonable detail; and (iii) upon request
of Purchasers’ Agent make such demands and requests for information and reports
as the Company is entitled to make in respect of the Collateral.

 

3.7                                  Disposition of Collateral . The Company
will not, except in the ordinary course of its business, (i) surrender or lose
possession of (other than to Purchasers’ Agent), sell, lease, rent, or otherwise
dispose of or transfer any of the Collateral or any right or interest therein,
except to the extent permitted by this Agreement or the Purchase Agreement, or
(ii) remove any of the Collateral from its present location (other than
disposals of Collateral permitted by Section 3.7(i)) except upon at least 30
days’ prior written notice to Purchasers’ Agent.

 

3.8                                  Further Assurances . The Company agrees
that, from time to time upon the written request of Purchasers’ Agent, the
Company will execute and deliver such further documents and do such other acts
and things as Purchasers’ Agent may reasonably request in order fully to effect
the purposes of this Agreement.

 

3.9                                  Organization and Qualification . The
Company is a corporation duly organized, validly existing and in good standing
under the laws of Delaware. The Company has all requisite power and authority to
conduct its business and own its property.

 

3.10                            Intellectual Property . The Company represents
and warrants that Exhibit C lists all registered patents, trademarks, service
marks, copyrights and mask works of the Company, and any and all applications
for each of the foregoing, and the registration status of each of the foregoing.

 

4.                                      DEFAULT.

 

4.1                                  Remedies Upon Default . Upon the occurrence
and during the continuation of any Event of Default, the Purchasers shall have,
in addition to all other rights and remedies provided under any of the Loan
Documents or by applicable law, all of the rights and remedies of a secured
party under the Uniform Commercial Code, including, but not limited to, the
right to take possession of the Collateral (subject, in all cases, to the
provisions set forth in the Security Agreement), and for that purpose
Purchasers’ Agent may, and the Company hereby authorizes Purchasers’ Agent and
its authorized representatives to, enter upon any premises on which Collateral
may be located or situated and remove the same therefrom or without removal
render the same unusable and may use or dispose of the Collateral on such
premises without any liability for rent, storage, utilities or other sums, and
upon request the Company shall, to the extent practicable, assemble and make the
Collateral available to Purchasers’ Agent at a place to be designated by
Purchasers’ Agent, which is reasonably convenient to the Company and Purchasers’
Agent. The Company agrees that, to the extent notice of sale shall be required
by law, at least five days’ notice to the Company of the time and place of any
public sale or the time

 

5

--------------------------------------------------------------------------------


 

after which any private sale or any other intended disposition is to be made
shall constitute reasonable notification of such sale or disposition.
Purchasers’ Agent shall also have the right to apply for and have a receiver
appointed by a court of competent jurisdiction in any action taken by
Purchasers’ Agent to enforce its rights and remedies hereunder, to manage,
protect and preserve the Collateral or continue the operation of the business of
the Company, and Purchasers’ Agent shall be entitled to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership, including the compensation of the receiver, and to
the payment of the Note until a sale or other disposition of such Collateral
shall be finally made and consummated. In the event of any disposition or
collection of or any other realization upon all or any part of the Collateral,
Purchasers’ Agent shall apply the proceeds of such disposition, collection or
other realization as follows:

 

(1)                                   First, to the payment of the reasonable
costs and expenses of Purchasers’ Agent and the Purchasers in exercising or
enforcing their rights hereunder, including, but not limited to, costs and
expenses incurred in retaking, holding or preparing the Collateral for sale,
lease or other disposition, and to the payment of all expenses of the Purchasers
pursuant to Section 6.4;

 

(2)                                   Second, to the payment of the Note and all
other Obligations (as that term is defined in the Security Agreement); and

 

(3)                                   Third, the surplus, if any, shall be paid
to the Company or to whomsoever may be lawfully entitled to receive such
surplus.

 

4.2                                  NO WAIVER OF RIGHTS BY PURCHASERS’ AGENT OR
THE PURCHASERS . PURCHASERS’ AGENT’S OR THE PURCHASERS’ ACCEPTANCE OF PARTIAL OR
DELINQUENT PAYMENT FROM THE COMPANY UNDER ANY NOTE OR HEREUNDER, OR PURCHASERS’
AGENT’S OR THE PURCHASERS’ FAILURE TO EXERCISE ANY RIGHT HEREUNDER, SHALL NOT
CONSTITUTE A WAIVER OF ANY OBLIGATION OF THE COMPANY HEREUNDER, OR ANY RIGHT OF
PURCHASERS’ AGENT’S OR THE PURCHASERS HEREUNDER, AND SHALL NOT AFFECT IN ANY WAY
THE RIGHT TO REQUIRE FULL PERFORMANCE AT ANY TIME THEREAFTER.

 

5.                                              APPOINTMENT OF AGENTS; LENDER
AGREEMENTS.

 

5.1                                  Appointment; Joint Action . Each Purchaser
hereby irrevocably appoints and authorizes Purchasers’ Agent to act as its agent
under this Agreement with such powers as are specifically delegated to
Purchasers’ Agent by the terms of the Purchase Agreement, together with such
other powers as are reasonably incidental to such powers; provided , however ,
that any action required or permitted to be taken by Purchasers’ Agent under
this Agreement or any other Loan Documents shall require the consent of
Purchasers’ Agent.

 

5.2                                  Attorney-in-Fact . Purchasers’ Agent is
hereby appointed attorney-in-fact of the Company for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instruments which Purchasers’ Agent may deem

 

6

--------------------------------------------------------------------------------


 

necessary or advisable to accomplish the purposes of this Agreement, to preserve
the validity, perfection and priority of the Liens granted by this Agreement
and, following any Event of Default, to exercise his or their rights, remedies,
powers and privileges under this Agreement, the Amended Intercreditor Agreement
and the New Intercreditor Agreement. This appointment as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, Purchasers’ Agent shall be entitled under this Agreement upon the
occurrence and continuation of any Event of Default (i) to ask, demand, collect,
sue for, recover, receive and give receipt and discharge for amounts due and to
become due under and in respect of all or any part of the Collateral; (ii) to
receive, endorse and collect any instruments, documents and chattel paper in
connection with clause (i) above (including any draft or check representing the
proceeds of insurance or the return of unearned premiums); (iii) to file any
claims or take any action or proceeding that Purchasers’ Agent may deem
necessary or advisable for the collection of all or any part of the Collateral,
including the collection of any compensation due and to become due under any
contract or agreement with respect to all or any part of the Collateral; and
(iv) to execute, in connection with any sale or disposition of the collateral
under Section 4, any endorsements, assignments, bills of sale or other
instruments of conveyance or transfer with respect to all or any part of the
Collateral.

 

5.3                                  Payments Pro Rata . Purchasers’ Agent and
the Purchasers agree that payments to the Purchasers under the Notes shall be
made in proportion to the principal and accrued interest then outstanding under
each Note on any such date of payment to each, until such obligations are paid
or retired in full.

 

5.4                                  Sharing of Payments . If any Purchaser
shall at any time receive any payment of principal, interest or other charge
arising under a Note, or upon any other obligation of the Company or any sums by
virtue of counterclaim, offset, or other lien that may be exercised, or from any
security, other than payments made on the same date and pro rata to all the
Purchasers, such Purchaser shall return such payment to Purchasers’ Agent, who
shall immediately dispense such payment or payments ratably among all the
Purchasers so as to maintain as near as possible the unpaid balance of the loans
pro rata according to the Purchasers’ proportionate interests.

 

6.                                      MISCELLANEOUS .

 

6.1                                  Termination . When all Secured Obligations
shall have been paid in full, this Agreement shall terminate, and Purchasers’
Agent shall forthwith cause to be assigned, transferred and delivered, against
receipt but without any recourse, warranty or representation whatsoever, any
remaining Collateral and money received in respect of the Collateral, to or on
the order of the Company and to be released, canceled and granted back all
licenses and rights referred to in Section 2. Purchasers’ Agent shall also
execute and deliver to the Company upon such termination such Uniform Commercial
Code termination statements and such other documentation as shall be reasonably
requested by the Company to effect the termination and release of the Liens
granted by this Agreement on the Collateral.

 

6.2                                  Waiver . No failure on the part of
Purchasers’ Agent or any Purchaser to exercise and no delay in exercising, and
no course of dealing with respect to, any

 

7

--------------------------------------------------------------------------------


 

right, remedy, power or privilege under this Agreement shall operate as a waiver
of such right, remedy, power or privilege, nor shall any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise of any such right, remedy, power or privilege or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided in this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

6.3                                  Notices . All notices and other
communications given in accordance with the provisions of Section 12.5 of the
Purchase Agreement and addressed shall be deemed to have been given and received
for all purposes of this Agreement and addressed to the intended recipient as
follows, or to such other address or number as may be specified from time to
time by like notice to the parties:

 

To the Company:

 

Focus Enhancements, Inc.

1370 Dell Avenue

Campbell, CA  95008

Facsimile No.: (408) 866-4795

Attention:  Chief Financial Officer

To Purchasers’ Agent:

 

Ingalls & Snyder, LLC
61 Broadway
New York, NY 10006
Facsimile No.:  (212) 269-7893

Attention:  Thomas O. Boucher, Jr.

 

To the Purchasers:

 

To the address of each Purchaser as set forth on Exhibit A.

 

Any party may from time to time specify a different address for notices by like
notice to the other parties.

 

6.4                                  Expenses . The Company agrees to pay or to
reimburse Purchasers’ Agent and the Purchasers for all costs and expenses
(including reasonable attorney’s fees and expenses) that may be incurred by
Purchasers’ Agent or the Purchasers in any effort to enforce any of the
provisions of Section 4 or any of the obligations of the Company in respect of
the Collateral or in connection with the preservation of the Lien of, or the
rights of Purchasers’ Agent and the Purchasers, under this Agreement or with any
actual or attempted sale, lease, disposition, exchange, collection, compromise,
settlement or other realization in respect of, or care of the Collateral,
including all such costs and expenses (and reasonable attorney’s fees and
expenses) incurred in any bankruptcy, reorganization, workout or other similar
proceeding.

 

8

--------------------------------------------------------------------------------


 

6.5                                  Amendments . Any provision of this
Agreement may be modified, supplemented or waived only by an instrument in
writing duly executed by the Company and Purchasers’ Agent (with the consent of
the Majority-in-Interest of the Notes). Any such modification, supplement or
waiver shall be for such period and subject to such conditions as shall be
specified in the instrument effecting the same and shall be binding upon
Purchasers’ Agent and each Purchaser, each holder of any of the Secured
Obligations and the Company, and any such waiver shall be effective only in the
specific instance and for the purposes for which given.

 

6.6                                  Successors and Assigns . This Agreement
shall be binding upon and inure to the benefit of the Company, Purchasers’
Agent, the Purchasers and each holder of any of the Secured Obligations and
their respective successors and permitted assigns.

 

6.7                                  Survival . All representations and
warranties made in this Agreement or in any certificate or other document
delivered pursuant to or in connection with this Agreement shall survive the
execution and delivery of this Agreement or such certificate or other document
(as the case may be) or any deemed repetition of any such representation or
warranty.

 

6.8                                  Severability . Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

6.9                                  Captions . The table of contents and
captions and section headings appearing in this Agreement are included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Agreement.

 

6.10                            Counterparts . This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties to this Agreement may execute this
Agreement by signing any such counterpart.

 

6.11                         Governing Law; Submission to Jurisdiction . This
Agreement shall be governed by and construed under the laws of California,
without reference to its principles of conflicts of laws.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

9

--------------------------------------------------------------------------------


 

COMPANY:

 

 

 

FOCUS ENHANCEMENTS, INC.

 

 

 

 

By:

 

/s/ Brett Moyer

 

 

Name:

Brett Moyer

 

 

Title:

President & CEO

 

 

PURCHASERS’ AGENT:

 

 

/s/ Thomas O. Boucher, Jr.

 

   THOMAS O. BOUCHER, JR.

 

 

PURCHASERS:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

[Add required witness declarations for grant of power of attorney
in California or New York]

 

SIGNATURE PAGE FOR AMENDED AND RESTATED SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PURCHASERS

 

ORIGINAL PURCHASERS

Name

 

Barbara Shingleton Trust

 

Brad Shingleton Trust

 

CFG Trust #1

 

David Foote

 

Donald L. Foote Trust #1

 

Heritage Mark Foundation, Inc.

 

Ingalls & Snyder Value Partners, L.P.

 

Kenneth Foote

 

Rhonda Foote-Judy

 

Ronald Altman

 

Steven Foote

 

Steven Foote IRA

 

Theresa Foote

 

 

  NEW PURCHASERS

Name

 

First National Bancshares Inc.

 

Blythefield Farms

 

Inky Investments

 

Steadfast LLC

 

Shannah Ferguson

 

Ferguson Children’s Trust

 

Blake Ashdown IRA

 

MacBay Partners

 

Horace Boone

 

John Boone

 

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

COLLATERAL

 

“ Collateral “ means all current and hereafter acquired personal Property of the
Company, including all insurance relating thereto, and including all Accounts,
Deposit Accounts, Equipment, General Intangibles, Inventory and Negotiable
Collateral, and any and all proceeds, as defined in the UCC, thereof, to the
extent that the Company is not contractually prohibited from granting a security
interest in such Property.  For purposes of this definition of Collateral the
foregoing terms have the following meaning:

 

“ Account Debtor “ means any Person who is or who may become obligated under,
with respect to or on account of an Account.

 

“ Accounts “ means all of the Company’s currently existing and hereafter arising
accounts, as defined in UCC Section 9102(a)(2), including any contract rights to
payment arising out of the sale or lease of goods or the rendition of services
by the Company, irrespective of whether earned by performance, and any and all
credit insurance, guarantees or security therefor.

 

“ Deposit Accounts “ means all deposit accounts, as defined in UCC
Section 9102(a)(29), now or hereafter held in the Company’s name.

 

“ Equipment “ means all of the Company’s present and hereafter acquired
machinery, machine tools, motors, computers, equipment, furniture, furnishings,
fixtures, vehicles (including motor vehicles and trailers), tools, parts, goods,
wherever located, including all attachments, accessories, accessions,
replacements, substitutions, additions and improvements to any of the foregoing.

 

“ General Intangibles “ means all of the Company’s present and future general
intangibles and other personal Property (including contract rights, rights
arising under common law, statutes or regulations, choses or other things in
action, goodwill, patents, trade names, trade secrets, trademarks, service
marks, copyrights, blueprints, drawings, purchase orders, customer lists, monies
due or recoverable from pension funds, route lists, rights to payment, and other
rights under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, literature, reports,
catalogs, deposit accounts, insurance premium rebates, tax refunds and tax
refund claims), other than goods, Accounts and Negotiable Collateral.

 

“ Inventory “ means all present and future inventory in which the Company has
any interest, including goods held for sale or lease or to be furnished under a
contract of service and all of the Company’s present and future raw materials,
work in process, finished goods and packing and shipping materials, wherever
located.

 

“ Negotiable Collateral “ means all of the Company’s present and future letters
of credit, letter of credit rights, notes, drafts, instruments, investment
property, securities (including the

 

--------------------------------------------------------------------------------


 

shares of capital stock or other equity or membership interests of United States
subsidiaries of the Company), documents, personal property leases (wherein the
Company is the lessor) and chattel paper.  (Any terms used in the preceding
sentence that are defined in the UCC shall have the meanings set forth therein.)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPANY INTELLECTUAL PROPERTY RIGHTS

 

--------------------------------------------------------------------------------


 

COMPANY INTELLECTUAL PROPERTY RIGHTS

 

Atty

 

Docket
No.

 

Title

 

App. No.

 

Filing 
Date

 

Patent 
No.

 

Issue 
Date

 

SH&B

 

1490

 

BILINEAR DECIMATOR WITH ERROR COMPENSATION

 

08/822,810

 

3/24/1997

 

5,862,268

 

1/19/1999

 

SH&B

 

1490EP

 

 

 

98913161.0

 

 

 

0 970 582

 

7/4/2001

 

SH&B

 

2082

 

TWO-DIMENSIONAL ADJUSTABLE FLICKER FILTER

 

09/239,081

 

1/27/1999

 

6,346,970

 

2/12/2002

 

SH&B

 

2100

 

IMPROVED CABLE-TO-BOARD ARRANGEMENTS FOR ENHANCED RF SHIELDING

 

09/152,357

 

9/14/1998

 

6,004,145

 

12/21/1999

 

SH&B

 

2101

 

MOTION ADAPTIVE DE-INTERLACE FILTER

 

09/409,589

 

9/30/1999

 

6,330,032

 

12/11/2001

 

SH&B

 

2642

 

METHOD AND APPARATUS FOR FREQUENCY DIVISION MULTIPLEXING

 

10/778,699

 

2/12/2004

 

7,274,754

 

9/25/2007

 

SH&B

 

2642C1

 

 

 

11/467,479

 

8/25/2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SH&B

 

2642EP

 

 

 

 

 

 

 

 

 

 

 

SH&B

 

2642JP

 

 

 

2006-503524

 

8/15/2005

 

 

 

 

 

SH&B

 

2642K
R

 

 

 

10-2005-7015073

 

8/16/2005

 

 

 

 

 

SH&B

 

2642TW

 

 

 

93103459

 

2/13/2004

 

 

 

 

 

SH&B

 

2642WO

 

 

 

US04/04133

 

2/12/2004

 

 

 

 

 

SH&B

 

3155

 

METHOD AND APPARATUS FOR TRANSMITTING DIGITAL VIDEO SIGNALS IN A DIGITAL VISUAL
INTERFACE FORMAT OVE

 

10/386,969

 

3/11/2003

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SH&B

 

3456

 

ORTHOGONAL FREQUENCY MULTIPLEXING

 

11/455,135

 

6/16/2006

 

 

 

 

 

SH&B

 

3456TW

 

 

 

96121992

 

6/20/2007

 

 

 

 

 

SH&B

 

3456WO

 

 

 

US07/70875

 

6/11/2007

 

 

 

 

 

SH&B

 

3648

 

MULTI-BAND OFDM PASSBAND SAMPLING TRANSCIEVER

 

60/949,300

 

7/12/2007

 

 

 

 

 

SH&B

 

3654

 

A NEW DUAL CARRIER MODULATION (DCM) DEMAPPING SCHEME IN MB-UWB

 

60/951,657

 

7/24/2007

 

 

 

 

 

SH&B

 

3710

 

METHOD AND APPARATUS FOR 156 DCM MODULATION

 

61/014,537

 

12/18/2007

 

 

 

 

 

JPO

 

 

 

SYSTEM AND METHODS FOR A RETAIL SYSTEM

 

10/647,194

 

8/15/2003

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Country

 

Serial 
Number

 

Reg. Number

 

Word Mark

US

 

78391047

 

3056422

 

PROXSYS

EC

 

 

 

 

 

PROXSYS

US

 

78686382

 

 

 

TALARIA

US

 

2854531

 

2854531

 

MEDIA MESSENGER

US

 

76381163

 

2889669

 

DIRECT TO EDIT

EC

 

 

 

2980902

 

DIRECT TO EDIT

Japan

 

 

 

 

 

DIRECT TO EDIT

China

 

 

 

 

 

DIRECT TO EDIT

US

 

76379203

 

2893741

 

DTE TECHNOLOGY

US

 

76378376

 

2757259

 

CENTERSTAGE CS-1

US

 

75899886

 

2636194

 

COMMANDPOST

US

 

75461711

 

2486481

 

POPVIDEO

US

 

75295465

 

2192896

 

MXPRO

US

 

75231782

 

2181934

 

POWER SCRIPT

US

 

75061067

 

2080244

 

MEDIAMOTION

US

 

74728572

 

1999714

 

TVIEW

US

 

74599716

 

2014303

 

EDIT SUITE

US

 

76013735

 

2541524

 

DISTANCE DV

US

 

75831631

 

2702867

 

FIREWRITER

US

 

75282858

 

2241914

 

EFFETTO

US

 

73823590

 

1622180

 

VIDEONICS

US

 

77213760

 

 

 

HD LESS WORK MORE FLOW

 

--------------------------------------------------------------------------------